STEPHENS, J., pro tem.
Appellants petitioned the superior court for a writ of review as to certain actions of the City Council of the City of Huntington Park. A demurrer to the petition was interposed and the court sustained it without leave to amend. Defendants also filed a motion to dismiss the proceeding and the court granted the motion and ordered the cause dismissed.  This attempted appeal is from the ruling of the court on the demurrer alone, and it must be dismissed, as an order on demurrer is not appealable. (Sec. 963, Code Civ. Proc.) *725Even if this were not true, nothing could he gained by our consideration of the appeal, for the order of dismissal would remain in full force and effect.
The appeal is dismissed.
Works, P. J., and Craig, J., concurred.